Order entered August 9, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01197-CR

                          LAWRENCE ANTHONY KOSS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1341780-S

                                             ORDER
       The Court has before it the State’s July 26, 2016 motion to unseal the trial court’s exhibit
1, the Forensic Dual Diagnosis Evaluation Report (CATS Report). The State argues the content
and language of the report is pivotal to the sole issue appellant raises on appeal and that
unsealing the record would allow the State to properly and adequately respond to appellant’s
allegations. The State further notes that the record is silent as to why the trial court sealed the
document. Appellant did not respond to the State’s motion but signed a waiver of confidentiality
before he was assessed and the CATS Report was completed.
       We GRANT the State’s July 26, 2016 motion. We DIRECT the Clerk to designate the
trial court’s exhibit 1 as unsealed for the limited purpose of this appeal.


                                                        /s/    ADA BROWN
                                                               JUSTICE